-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	Applicant’s response dated February 3, 2022 is acknowledged. 
Priority
This application is a 371 of PCT/TR2017/050381 filed on 08/09/2017, claiming foreign priority in Turkish application 2016/11331 filed on 08/11/2016. 
Claim Status
Claims 1, 7, 9, 10, 15, 18, 20, and 23 are pending and examined. Claims 2-6, 8, 11-14, 16, 17, 19, 21, and 22 were cancelled. Claims 1, 7, 9, 10, 15, 18, and 20 were amended. Claim 23 was newly added and read on the examined invention.  
Withdrawn Claim Rejections — 35 USC § 112
	In the remarks dated February 3, 2022, the applicant stated that claims were amended to overcome the grounds of rejection. All rejections that are not repeated below are withdrawn because they were obviated with claim amendments.
Claim Objections 
	Claim 1 is objected to because “A method detecting” is ungrammatical and should be amended to “A method for detecting”.
	Claim 1 is objected to because “the target proteins selected” is ungrammatical, and should be amended to “wherein the target proteins are selected”.
	Claim 1 is objected to because “the targeting factor selected” is ungrammatical, and should be amended to “wherein the targeting factor is selected from”.
	Claim 1 is objected to because “the coupling factors selected” is ungrammatical, and should be amended to “wherein the coupling factors are selected”. 
	Claim 18 is objected to because “the chitosan polymer chain is to the” is ungrammatical and should be amended to “the chitosan polymer chain to the”.
	Claim 20 is objected to because it is ungrammatical. The transition from the preamble to the method steps is missing a conjunction. It is recommended to amend line 1 to “Claim 1, wherein”.
New and Maintained Claim Rejections — 35 USC § 112 
As Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 9, 10, 15, 18, 20, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 was amended by adding a list of the target proteins. The claim is indefinite because the list does not recite proper Markush language, “selected from the group consisting of A, B, and C”. The claim recites a list of elements where each element is separated with a comma without reciting the conjunction “and” and it is not clear which elements are alternatives of each other. If the applicant intended for all of the listed elements of be alternatives from which the target protein is selected, then it is recommended to add an “and” between the last two elements in the group.
Claim 1 is indefinite because it recites improper Markush language in the list from which the targeting factor is selected. The claim is further indefinite because the list recites an “or” between each of the first four elements and “and” between the last two elements. Alternatives from which the targeting factor is selected are not clear. 
Claim 1 is indefinite because it recites improper Markush language in the list from which the coupling factors are selected, and the alternatives from which the coupling factors are selected are not clear. 
Claim 1 is further indefinite because the step of preparing the microcapsule is indefinite because it is not clear what “preparing” entails. The phrase “and a primary layer is obtained” implies that the “preparing” step requires forming a layer on something, but does not actually recite active method steps that accomplish obtaining a primary layer. It is not clear what constitutes a primary layer nor on what the primary layer is obtained. 
Claim 1 recites the limitation "the coupling factor" (singular) in the “preparing” and “binding” steps. There is insufficient antecedent basis for this limitation in the claim. The claim provides support for “coupling factors” (plural).
Claim 1 is further indefinite because the scope of the step of functionalizing a chitosan polymer is not clear because the step does not state how the chitosan is functionalized. The phrase “and an avidin bridge factor is bound to the functionalized chitosan polymer and dissolved in an acetic acid solution” only further defines the functionalized polymer and requires it to be in an acetic acid solution. The phrase does not teach active method steps of how the functionalizing is accomplished. 
  Claim 1 is further indefinite because it is not clear if “the targeting factor and the coupling factor” are those present in the microcapsule or if these are different and additional targeting and binding factors. 
Claim 1 is further indefinite because the scope of the step of “supplementing the chitosan polymer chain” is not clear because it does not state to what the chitosan polymer chain is supplemented and it is not clear how this step is connected to the rest of the method steps. The step further states that the chitosan polymer chain adheres to the microcapsule. The step is further indefinite because it is unknown if this is referring to the microcapsule described in the “preparing” step or “injecting” step when the microcapsule is in the damaged tissue site. 
Claim 1 recites a “chitosan polymer” and a “chitosan polymer chain”. The claim is indefinite because it is not clear if these terms refer to the same element or two different elements. 
Claim 7 was amended to further define the step of preparing the microcapsule by requiring washing the chitosan polymer chain with acetic acid at least once. The claim is indefinite because the step of “preparing” the microcapsule in claim 1 does not require the use of a chitosan polymer chain. The connection between the preparing step in claim 1 and claim 7 is not clear. The “supplementing” step in claim 1 is the only active method step that requires using the chitosan polymer chain. 
Claim 9 requires washing the encapsulated living cells with PBS followed by transferring washed encapsulated living cells in PBS. Claim 9 is indefinite because encapsulated living cells are a part of the microcapsule in claim 1. Claim 1 does not teach encapsulated living cells as an independent element, thus it is not clear how encapsulated living cells can be washed when they are a part of the microcapsule. The step of “preparing” in claim 1 does not recite any other active method step, it only further defines the microcapsule as comprising the targeting factor, the coupling factor, and the living cells encapsulated with an alginate.
Claim 9 recites the limitation "the washed encapsulated living cells" in line 4. There is insufficient antecedent basis for this limitation in the claim. Ground of rejection may be obviated by amending line 4 to recite “…solution to obtain washed encapsulated living cells, and transferring the washed…”. 
Claim 9 is further indefinite because the first step requires washing with a PBS solution, and the second step requires transferring to the PBS solution, which implies that the washed encapsulated living cells are transferred into the PBS solution used in the washing step. It does not make sense to wash something in a solution and the transfer it into the same solution used for washing. Applicant is requested to clarify whether or not PBS solution used in the transferring step is the same as the PBS solution used in the washing step. 
Claim 10 further defines the “preparing” step by requiring adjusting a pH value of the acetic acid solution in which the functionalized chitosan polymer has been dissolved. The claim is indefinite because the step of “preparing” does not teach the functionalized chitosan polymer dissolved in acetic acid. Thus, it is not clear how steps in claim 10 are connect to the “preparing” step in claim 1. 
Claim 10 recites the limitation "the PBS solution in which encapsulated cells are present" in line 5-6. There is insufficient antecedent basis for this limitation in the claim. Claim 9 does not recite such solution. Ground of rejection may be obviated by amending end of claim 9 to recite “…solution to obtain a PBS solution comprising the washed encapsulated living cells.” Additionally by amending claim 10 by replacing the infinite phrase with “the PBS solution comprising the washed encapsulated living cells.”. 
	Claim 15 was amended to further define the step of “injecting the microcapsule to the damaged tissue”. The claim is indefinite because it is not clear how injecting comprises coating an outer surface of the microcapsule with antibodies. It is not clear how injecting into the damaged tissue accomplishes coating with antibodies, as those two steps cannot occur simultaneously. Based on the previous version of claim 15, it appears that the microcapsule was coated with antibodies followed by delivering to the damaged tissue. Appropriate correction is required.  
	Claim 23 is indefinite because it recites improper Markush groups from which the targeting factor and a the coupling factor are selected and the alternatives are not clear. Proper Markush language recites “X is selected from the group consisting A, B, and C”. Appropriate correction is required.  
Claim 23 recites the limitation "the coated microcapsule" in line 14. There is insufficient antecedent basis for this limitation in the claim. Ground of rejection may be obviated by amending line 13 to recite “…polymer to form a coated microcapsule;”. 
Claim 23 line 15 requires binding the targeting factor of the microcapsule to the target protein on the damaged tissue site. The step is indefinite because “the microcapsule” refers to the microcapsule prior to coating with a functionalized chitosan polymer and prior to injection into the damaged tissue site. The injecting step is performed with the coated microcapsule, thus it would make sense that the binding step occurs with the coated microcapsule. The same issue is present in the step of attaching a chitosan polymer chain to the coupling factor of the microcapsule. Did applicant mean “coated microcapsule”, since the coated microcapsule was used in the injecting step.  
Claims 18 and 20 are indefinite because the claims depend from and contain limitation of indefinite claims. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 9, 10, 15, 18, 20, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New Matter Rejections
Claim 1 was amended to require a list of target proteins selected from gylocoproteins, periostin, CD90 GPNBM, S100A9, and CXCR4. The listed elements are new matter because the application as filed does not provide support for listed elements as target proteins. 
Newly added claim 23 and amended claim 1 require a list from which the targeting factor is selected. The elements a DNA sequence and an antibody are new matter because the application as filed does not provide support. Paragraph 0042 teaches suitable targeting factors and the paragraph does not teach a DNA sequence nor an antibody.  
Newly added claim 23 and amended claim 1 require a list from which the coupling factors are selected. This amendment introduces new matter because the list recites a peptide and a protein, which are not supported in the application as filed. Paragraph 0041 teaches an antibody, a DNA sequence, and an aptamer as suitable coupling factors. 

	Written Description 
The claims and the application as filed fail to describe the following:
target proteins on the damaged tissue site which are used for making a microcapsule adhere to said damaged tissue;
a DNA sequence and an antibody as targeting factors which are compatible with the target proteins in the damaged tissue;
target proteins and coupling ends on the chitosan polymer chain;
a DNA sequence, a peptide, an aptamer, an antibody, and a protein as coupling factors for attachment to a chitosan polymer chain;
 a targeting factor of a second microcapsule. 
The claims and the application as filed do not describe a genus of each of the various elements claimed, each element having the function as claimed.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed.
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The courts have stated: “To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention.” Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus. The factors
to be considered include disclosure of structures, formulas, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.
In Regents of the University of California v. Eli Lilly & Co. the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.”
Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (‘In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the Courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.
Written description for a genus can be achieved by a representative number of species within a broad genus. Claims are broadly generic to all possible tissue specific target proteins, target factors, target proteins, coupling factors, living cells, functionalized chitosan, polymer chains comprising target proteins and coupling ends, DNA sequences, aptamers, and antibodies. If a chemical compound is described only by a functional characteristic, without providing the correlation between structure and function, then it does not meet written description requirement. The specification does not provide any examples nor a correlation between structure and function.
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention."). Problems satisfying the written description requirement for original claims often occur when claim language is generic or functional, or both. Ariad, 593 F.3d at 1349, 94 USPQ2d at 1171 ("The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus."). See MPEP 2161 and MPEP 2163.
The present application fails to provide adequate written description for the genus of various claimed elements and does not reasonably convey to one skilled in the art that the inventors, at the time the application was filed, had possession of the entire scope of the claimed invention.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/ 
Primary Examiner, Art Unit 1617